Exhibit 10.1

RELINQUISHMENT OF RIGHTS AGREEMENT

This Relinquishment of Rights Agreement (this “Agreement”) is made and entered
into as of this 3rd day of April, 2012, by and among the various stockholders
identified on the signature page hereto (collectively, the “Stockholders”) and
Taylor Capital Group, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, each of the Stockholders and the Company are subject to that certain
Share Restriction Agreement, dated November 30, 1998, as amended (the “Share
Restriction Agreement”), which such Share Restriction Agreement provides for
certain restrictions on the transfer of any equity securities of the Company
(the “Company Stock”) held by the Stockholders;

WHEREAS, pursuant to the Share Restriction Agreement, any Stockholder receiving
a Bona Fide Offer (as such term is defined in the Share Restriction Agreement)
to purchase his, her or its shares of Company Stock must first offer to sell
such shares to the other Stockholders, and, if such other Stockholders do not
exercise their options to purchase the shares, the Company may at its option,
for a period of fifteen (15) days, elect to purchase such shares at the same
price and on the same terms as contained in the Bona Fide Offer (such option,
the “Company Option”);

WHEREAS, Section 2.9 of the Company’s Third Amended and Restated By-laws, as
such document may be amended or restated from time to time (the “By-laws”),
grants certain of the Stockholders the right to collectively nominate two
directors to the Company’s Board of Directors so long as they beneficially own
in the aggregate fifteen percent (15%) or more, and the right to nominate one
additional director so long as they beneficially own in the aggregate
twenty-five percent (25%) or more, of the total voting power of the outstanding
stock entitled to vote generally in the election of the Company’s directors (the
“Nomination Rights”); and

WHEREAS, the Company and the Stockholders believe it to be in their respective
best interests for the Stockholders to relinquish their Nomination Rights and
any other rights pursuant to a written agreement between any such Stockholder
and the Company that may exist granting the Stockholders, in their capacity as
Stockholders, structural rights with respect to the corporate governance of the
Company (collectively, the “Governance Rights”) in exchange for the Company’s
relinquishment of the Company Option under the Share Restriction Agreement, upon
the terms and conditions set forth in this Agreement; provided, that such
Governance Rights shall not include rights of any Stockholder as a stockholder
of the Company under the law, the By-laws or other constitutional documents of
the Company that are generally applicable to other stockholders or to any
registration rights that may be held by such Stockholders;

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Covenants, Representations and Warranties of the Stockholders

Section 1.1 Waiver of Governance Rights. Each of the Stockholders hereby forever
waives the Governance Rights to which such Stockholder or any of such
Stockholder’s affiliates, heirs, assigns, or successors is otherwise entitled.
Each of the Stockholders acknowledges that, upon execution of this Agreement,
he, she or it will forfeit, on his, her or its behalf and that of any of his,
her or its affiliates, heirs, assigns, or successors, any and all Governance
Rights.

Section 1.2 Sufficiency of Waiver. Each of the Stockholders hereby represents
and warrants to the Company that the Stockholders party hereto collectively:
(a) represent all members of the Taylor Family as such term is defined in
Section 2.9 of the Company’s By-laws; and (b) have the requisite power and
authority to enter into and perform their respective obligations under this
Agreement such that this Agreement constitutes a legal, valid and binding
obligation of each of the Stockholders enforceable in accordance with its terms,
subject to general principles of equity.

Section 1.3 Share Ownership and Voting Covenant. Each of the Stockholders
hereby: (a) represents and warrants that such Stockholder is the record or
beneficial owner (other than shares held in a fiduciary capacity for others) of
that number of shares of Company Stock set forth in the Stockholder’s signature
block on the signature page hereto (the “Shares”); and (b) agrees to vote (or
cause to be voted) all of such Shares in favor of any proposal considered at a
meeting of the Company’s stockholders to (i) amend Section 2.9 of the By-laws to
remove the Nomination Rights (such proposal, the “By-laws Amendment”),
(ii) amend Paragraph A of Article SEVENTH of the Company’s Third Amended and
Restated Certificate of Incorporation, as such document may be amended or
restated from time to time, to remove the requirement that any amendment to the
By-laws affecting the Nomination Rights receive the affirmative vote of
eighty-five percent (85%) of the Company’s stockholders (such proposal, the
“Certificate Amendment”), (iii) approve the Company’s Fourth Amended and
Restated Certificate of Incorporation, substantially in the form attached as
Appendix A to the Company’s preliminary proxy statement filed with the
Securities and Exchange Commission on March 30, 2012 and (iv) approve the
Company’s Fourth Amended and Restated By-laws, substantially in the form
attached as Appendix B to the Company’s preliminary proxy statement filed with
the Securities and Exchange Commission on March 30, 2012; provided, however,
that nothing in this Agreement shall prevent the Stockholder (or any
representative of the Stockholder) from discharging his, her or its fiduciary
duties as a member of the Board of Directors of the Company.

Section 1.4 Further Assurances. Each of the Stockholders hereby agrees: (a) to
furnish upon request to the Company such further information; (b) to execute and
deliver to the Company such other documents; and (c) to do such other acts and
things; all as the Company may reasonably request for the purpose of carrying
out the intent of this Agreement and the documents referred to in this
Agreement.

Section 1.5 Release. Each of the Stockholders hereby knowingly and voluntarily
releases, waives and forever discharges the Company, its affiliates, assigns,
successors, subsidiaries, directors and officers, of and from any and all
claims, known or unknown, which such Stockholder had, has or may have against
the Company pursuant to the Share Restriction Agreement.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

Covenants, Representations and Warranties of the Company

Section 2.1 Relinquishment of Company Option. The Company hereby agrees to cause
its authorized representative to execute, on behalf of the Company, Amendment
Number Two to the Share Restriction Agreement, in the form attached hereto as
Exhibit A (the “Share Restriction Agreement Amendment”), to remove the Company
Option from the Share Restriction Agreement, immediately following the execution
of this Agreement.

Section 2.2 Release. The Company hereby knowingly and voluntarily releases,
waives and forever discharges each of the Stockholders and all affiliates,
heirs, assigns, or successors of each of the Stockholders from any and all
claims, known or unknown, which the Company had, has or may have against the
Stockholders pursuant to the Share Restriction Agreement.

Section 2.3 Further Assurances. The Company hereby agrees: (a) to furnish upon
request of the Stockholders such further information; (b) to execute and deliver
to the Stockholders such other documents; and (c) to do such other acts and
things; all as the Stockholders may reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to in this
Agreement.

ARTICLE III

Termination

Section 3.1 Termination. This Agreement will terminate effective upon the
earlier of: (a) such time as (i) the Share Restriction Agreement Amendment has
become effective, (ii) the By-laws Amendment has become effective under the
General Corporation Law of the State of Delaware or the applicable law of any
such other jurisdiction under which the Company may be organized at the time the
By-laws Amendment receives approval of its stockholders, and (iii) no
Stockholder holds any Governance Rights; and (b) such other time as may be
mutually agreed upon in writing by the Company and the Stockholders.

Section 3.2 Effect of Termination. In the event that this Agreement shall be
terminated pursuant to Section 3.1, all further obligations of the parties under
this Agreement shall terminate without further liability of any party to
another. A termination under Section 3.1 shall not relieve any party of any
liability for a breach of this Agreement, or be deemed to constitute a waiver of
any available remedy (including specific performance if available) for any such
breach. Nothing in this Section 3.2 shall relieve either party to this Agreement
of liability for a breach of a covenant or obligation under this Agreement prior
to the termination of this Agreement pursuant to Section 3.1.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous Provisions

Section 4.1 Notice. Any notices or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (a) upon receipt, when delivered personally; (b) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (c) one business day after deposit with an overnight courier service, in each
case addressed: (x) if to the Company, to its office at 9550 West Higgins Road,
Rosemont, Illinois 60018, Attention: Corporate Secretary; or (y) if to any
Stockholder, to the applicable address for receipt of notice for such
Stockholder as provided for in the Share Restriction Agreement; or (z) to such
other address as the Company or any such Stockholder, as the case may be, shall
have designated by notice similarly given.

Section 4.2 Entire Agreement. This Agreement hereby embodies the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or other electronic transmission shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

Section 4.5 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

Section 4.6 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State of Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is

 

- 4 -



--------------------------------------------------------------------------------

brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

Section 4.7 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.8 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party hereto claimed to have given
such waiver or consented thereto. Except to the extent otherwise agreed in
writing, no waiver of any term, condition or other provision of this Agreement,
or any breach thereof shall be deemed to be a waiver of any other term,
condition or provision or any breach thereof, or any subsequent breach of the
same term, condition or provision, nor shall any forbearance to seek a remedy
for any noncompliance or breach be deemed to be a waiver of a party’s rights and
remedies with respect to such noncompliance or breach.

Section 4.9 Construction; Interpretation; Certain Terms. The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Section, recital and party
references are to this Agreement unless otherwise stated. The words “hereof,”
“herein,” “hereunder” and words of similar import shall refer to this Agreement
as a whole and not to any particular section or provision of this Agreement, and
reference to a particular section of this Agreement shall include all
subsections thereof. The term “including” as used in this Agreement shall mean
including, without limitation, and shall not be deemed to indicate an exhaustive
enumeration of the items at issue. All terms and words used in this Agreement,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require. No
party, nor its counsel, shall be deemed the drafter of this Agreement for
purposes of construing the provisions of this Agreement.

Section 4.10 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[Remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Relinquishment of
Rights Agreement to be executed as of the date first above written.

 

COMPANY: TAYLOR CAPITAL GROUP, INC. By:   /s/ Mark A. Hoppe Name:   Mark A.
Hoppe Title:   President and Chief Executive Officer STOCKHOLDERS: VOTING TRUST
AGREEMENT DATED AS OF NOVEMBER 30, 1998, AS AMENDED SHARES: 4,728,945 By:   /s/
Jeffrey W. Taylor Name:   Jeffrey W. Taylor Title:   Trustee By:   /s/ Bruce W.
Taylor Name:   Bruce W. Taylor Title:   Trustee By:   /s/ Cindy Taylor Robinson
Name:   Cindy Taylor Robinson Title:   Trustee CINDY L. TAYLOR GIFT TRUST U/A/D
6/10/82 SHARES: 39,780 By:   /s/ Cindy Taylor Robinson Name:   Cindy Taylor
Robinson Title:   Co-Trustee By:   /s/ Susan Taylor Name:   Susan Taylor Title:
  Co-Trustee

[Signature Page 1 to Relinquishment of Rights Agreement]



--------------------------------------------------------------------------------

BRUCE W. TAYLOR GIFT TRUST U/A/D 6/10/82 SHARES: 39,720 By:   /s/ Bruce W.
Taylor Name:   Bruce W. Taylor Title:   Co-Trustee By:   /s/ Cindy Taylor
Robinson Name:   Cindy Taylor Robinson Title:   Co-Trustee JEFFREY W. TAYLOR
GIFT TRUST U/A/D 6/10/82 SHARES: 39,780 By:   /s/ Jeffrey W. Taylor Name:  
Jeffrey W. Taylor Title:   Co-Trustee By:   /s/ Brian Taylor Name:   Brian
Taylor Title:   Co-Trustee

[Signature Page 2 to Relinquishment of Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT NUMBER TWO TO SHARE RESTRICTION AGREEMENT

(See Exhibit 10.2)